Citation Nr: 0210277	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-10 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation for service-connected 
chronic otitis media, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel






INTRODUCTION

The veteran served on active duty from October 1950 to 
December 1953.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 1999 decision that denied claims for increased 
ratings for service-connected bilateral deafness (hearing 
loss) and for otitis media.  A notice of disagreement was 
submitted in April 1999.  In May 1999, a statement of the 
case was issued; later that month, the veteran filed his 
substantive appeal.  

In November 2000, the Board denied the claim for an increased 
rating for hearing loss, and remanded to the RO the issue of 
an increased rating for otitis media for further development.  
As explained in more detail below, the RO completed the 
requested development on the remanded issue; however, as the 
RO also has continued the denial of a rating in excess of 10 
percent for otitis media, that matter has been returned to 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's otitis media is manifested by complaints of 
chronic infection, intermittent mild drainage, and current 
findings of purulent discharge and/or moistness of the 
mastoid bowls of the right and left ears; these findings are 
indicative of media during the suppurative process, for which 
a maximum 10 percent evaluation is assignable under either 
the former or revised schedular criteria.

3.  The evidence does not establish that the veteran's otitis 
media is so exceptional or unusual so as to render inadequate 
the regular schedular standards for evaluating the 
disability.   



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
otitis media have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.87, 4.87a, 
Diagnostic Code 6200 (1998); 38 C.F.R. § 3.321(b)(1) and Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 4.87, 
Diagnostic Codes 6200, 6260 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the statement of the case, supplemental statement of 
the case, and the November 2000 remand, and various 
correspondence to the veteran from the RO, the veteran and 
his representative have been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  Specifically, the December 2001 supplemental 
statement of the case provided the veteran with a recitation 
of the amended rating criteria for otitis media that went 
into effect in June 1999, after the issuance of the May 1999 
statement of the case.  This action was in accordance with 
the Board's remand of November 2000.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and 
provided ample opportunity to submit information and 
evidence.  Moreover, because, as explained below, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is not here at issue.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO has arranged for 
the veteran to undergo VA examinations in connection with the 
claim, most recently at the request of the Board, and has 
obtained VA outpatient treatment records from the VA medical 
facility identified by the veteran.  Furthermore, pertinent 
private medical records have been obtained.  When the RO 
requested, in an October 2001 letter, that the veteran 
furnish any information about any additional medical evidence 
that had not already been submitted, the veteran responded, 
in October 2001, by providing the appropriate authorization 
forms, dates of treatment, and a letter from his physician.  
No other evidence or information has been provided.  The 
Board notes that neither the veteran nor his representative 
has identified any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding the claim to the RO 
for explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

II.  Factual Background

The service medical records document the diagnosis and 
treatment of chronic, bilateral otitis media.  On VA 
examination of March 1954, the examiner reported a diagnosis 
of sequelae of bilateral otitis media with retraction.  By 
rating action of April 1954, service connection was 
established for otitis media and a 10 percent rating was 
assigned.  Based on VA examination findings of July 1959, the 
rating was reduced to 0 percent (noncompensable) by rating 
action of September 1959. 

VA records reflect ongoing treatment of the veteran's otitis 
media in the 1960s, 1970s, 1980s and 1990s.  A left mastoid 
tympanoplasty was performed in January 1977.  In light of the 
veteran's surgery, by rating action of April 1977, a 
temporary total rating of 100 percent was assigned, effective 
January 13, 1977.  An increased rating of 10 percent was 
assigned, effective March 1, 1977.  An exploratory 
tympanotomy for chronic otitis media of the left ear was 
performed in 1978, and a VA examination was conducted in June 
1978.  By rating action of August 1978, a temporary total 
rating of 100 percent was assigned, effective March 1, 1978, 
with the resumption of the 10 percent rating on May 1, 1978.  
Records dated in the 1980s and 1990s reflect ongoing 
treatment for otitis media and the evaluation of the 
veteran's hearing loss.  

On VA examination of August 1995, the auricles were normal.  
The external ear canal was slightly larger on the left side, 
and normal on the right external canal.  An examination of 
the tympanic membranes revealed a moderate sized perforation 
on the left side and a posterior marginal perforation on the 
left side.  The tympanic membranes were scarred in the left 
ear.  The examiner noted that the left ear mastoid had been 
operated on.  The examiner observed that there was moisture 
in the left middle ear, and commented that this indicated 
infection.  The examiner diagnosed bilateral chronic otitis 
media and left chronic mastoiditis.  

A tympanoplasty with mastoidectomy, revision of the right ear 
was performed in May 1997.  The examination revealed 
posterior retraction on the right side with cholesteatoma, 
and significant meringosclerosis on the right side with 
posterior tympanic membrane perforation inferiorly. 

On VA examination of July 1997, the examiner noted the 
veteran's history of chronic ear infections and surgery.  It 
was noted that the veteran had a 12-year history of bilateral 
periodic high-pitched tinnitus.  The veteran was experiencing 
intermittent drainage bilaterally, and was using eardrops as 
needed.  

Records, from Dennis Snyder, M.D., reflect findings and 
complaints recorded during follow-up visits from 1997 to 
1998.

In light of the surgery performed in May 1997, by rating 
action of November 1997,  a temporary total rating of 100 
percent was assigned, effective May 15, 1997.  The 10 percent 
rating was to resume as of July 1, 1997.  

In March 1998, the veteran underwent a tympanoplasty with 
mastoidectomy, canal wall down, revision of the left ear.  
The examiner commented that the procedure had been performed 
on several occasions, and that the veteran continued to 
suffer from intermittent foul discharge and a deep posterior 
retraction pocket.  The following findings were noted: attic 
retraction of the left side with scutal erosion; extensive 
cholesteatoma extending into the antrum; and complete erosion 
of the incus with minimal residual malleus. 

Based on the need for surgery in March 1998, a temporary 
total rating of 100 percent was assigned.  The rating became 
effective March 25, 1998, with the resumption of the 10 
percent rating on May 1, 1998.  

In January 1999, VA received the veteran's claim alleging 
entitlement to an increased rating for otitis media.  

A VA examination was conducted in March 1999.  The veteran 
complained of hearing loss, tinnitus in each ear occurring on 
an off and on basis, rare episodes of vertigo, and chronic 
ear infections.  He noted that efforts to resolve the 
infections had been unsuccessful, and that there was mild 
drainage from time to time.  The following was noted on 
examination: auricles normal bilaterally; right external ear 
demonstrates moisture and some exudate, consistent with a 
chronic infection; right tympanic membrane intact; exudate 
and infection of the right mastoid bowl; normal left external 
ear; fairly large central perforation of the left eardrum; 
left mastoid bowl consistent with a mild chronic infection; 
severely deviated septum to the left side; clear oral cavity; 
normal nasopharynx and larynx to indirect examinations; and 
no specific pathology of the neck.  The examiner noted that 
the veteran had undergone two surgeries in each ear for 
cholesteatomas and that he was left with a perforation of the 
left tympanic membrane.  There was mild chronic infection 
involving each ear.  The examiner reported diagnoses of 
bilateral deafness and chronic otitis media with residuals of 
mastoidectomy.  

In a May 1999 letter, Dr. Snyder reported that he had been 
following the veteran for the past several years, and noted 
that the chronic ear infections continued to be a major 
source of health concern.  He also noted the veteran's 
chronic hearing loss and the difficulty managing intermittent 
discharge.  It was mentioned that the intermittent aural 
drainage complicated the veteran's use of his hearing aids.  
Dr. Snyder opined that the chronic ear infections have a far 
greater impact on the veteran's hearing alone.  He further 
noted that the intermittent infection, aural discharge and 
occasional bleeding are a major source of concern, requiring 
intensive operative, office and outpatient therapy, as 
previously documented.  

VA treatment records, dated from 1999 to 2001, reflect 
ongoing visits for fitting and follow-up regarding the 
veteran's hearing aids.  

Pursuant to the remand, a VA examination was conducted in 
November 2001.  The veteran complained that since the 
surgery, there have been recurrent episodes of ear drainage.  
It was noted that Dr. Snyder was using ear irrigation to 
manage the episodes.  The discharge would occur three times a 
year and would resolve with treatment.  The examiner observed 
that the veteran was wearing hearing aids in both ears, and 
that his hearing loss was severe.  It was noted that in the 
past, he has had tinnitus, but not for several years.  He had 
two operations in one ear.  

Examination of the right ear revealed a mastoid bowl with an 
intact tympanic membrane.  A yellow discharge was present, 
and was of a mild to moderate severity.  The left ear showed 
similar findings, except where there was a fairly large 
central perforation of the tympanic membrane.  The yellow 
discharge was of a mild to moderate severity.  The nasal 
cavity showed a severe deviated septum to the left side.  The 
oral cavity was clear and the neck showed no lymphadenopathy.  
The audiogram revealed an average pure tone threshold, in 
decibels, of 70 for the right ear and 64 for the left ear.  
Speech discrimination was 100 percent for the right ear and 
96 percent for the left ear.  

The examiner diagnosed chronic and suppurative bilateral 
otitis media.  In response to the specific question posed in 
the remand regard the current nature, extent and 
manifestations of the disability, the examiner recited the 
history of the surgeries.  He also noted that, at the time of 
the examination, the veteran's symptoms consisted of 
bilateral hearing loss related to the surgery for 
cholesteatomas, as well as intermittent purulent discharge 
from the mastoid bowls bilaterally occurring about three 
times a year and responding to irrigation treatment.  The 
examiner commented that his condition complicated the use of 
hearing aids, and opined that the condition is likely to 
remain permanent.  The examiner also opined that the severity 
of the condition would be rated mild to moderate during times 
when it is symptomatic.  


III.  Legal Analysis

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The application of the pertinent provisions used to evaluate 
the current nature and extent of the service-connected 
disability at issue, must be considered in the context of the 
history of the disability as documented by the assembled 
records.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Service connection is in effect for chronic otitis media with 
residuals of mastoidectomy, and is rated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.85, 
Diagnostic Code 6200.  Since the initiation of the appeal, 
amendments were made to the rating criteria used to evaluate 
the service-connected disability at issue, effective June 10, 
1999.  64 Fed. Reg. 25206-25209 (1999).  Where laws or 
regulations change after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent Congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).  In this case, the RO 
has considered the claim under both the former and the 
revised applicable schedular criteria.  Hence, there is no 
due process bar to the Board doing likewise, and applying the 
more favorable criteria. 

Under the version of Diagnostic Code 6200 in effect prior to 
June 10, 1999, chronic, suppurative otitis media is assigned 
a maximum rating of 10 percent during the continuance of the 
suppurative process.  The rating is to be combined with 
ratings for loss of hearing.  See 38 C.F.R. § 4.87a, note 
following diagnostic code 6200 (1998). 

Currently, 38 C.F.R. § 4.87, Diagnostic Code 6200 in effect 
as of June 10, 1999, contemplates chronic suppurative otitis 
media, mastoiditis, or cholesteatoma (or any combination).  
These disabilities are assigned a maximum rating of 10 
percent during suppuration, or with aural polyps.  The note 
following that diagnostic code prescribes that impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull, are to be evaluated 
separately.  See 38 C.F.R. § 4.87, note following Diagnostic 
Code 6200 (2001). 

As the evidence cited to above indicates, the veteran's 
bilateral otitis media is manifested by complaints of chronic 
infection, intermittent mild drainage, and current findings 
of purulent discharge and/or moistness of the mastoid bowls 
of the right and left ears.  The recent November 2001 
examiner provided an assessment that the veteran experiences 
intermittent purulent discharge about three times a year.  
The Board finds that this evidence is indicative of otitis 
media during the suppurative process, for which a maximum 10 
percent evaluation is assignable under either the former or 
revised schedular criteria.

However, the Board finds that the rating schedule does not 
provide a basis for assignment of a higher evaluation for 
otitis media.  Diagnostic Code 6200 is the only diagnostic 
code governing the evaluation of suppurative otitis media.  
While, under the revised criteria, separate evaluations may 
be assignable for complications of the condition, the veteran 
already has been assigned a separate 20 percent evaluation 
for bilateral hearing loss.  Moreover, as indicated above, 
there are no findings or diagnoses of labyrinthitis 
(notwithstanding the veteran's complaint of "rare episodes 
of vertigo" in March 1999), facial nerve paralysis, or bone 
loss of the skull, as a complication of otitis media, so as 
to warrant assignment of any separate, additional evaluation.  
While the veteran has reported experiencing tinnitus in the 
past, there is no clear medical indication that tinnitus (v. 
hearing loss) has ever been a medically established 
complication of the veteran's otitis media or surgeries for 
cholesteatomas, or that the tinnitus has ever been recurrent 
so as to warrant a compensable evaluation under Diagnostic 
Code 6260.  In any event, the Board notes that in connection 
with the most November 2001 examination, the veteran reported 
that has not experienced tinnitus for several years; indeed, 
the examiner diagnosed only bilateral hearing loss related to 
the surgeries, and interment purulent discharge from the 
mastoid bowls bilaterally, occurring about three times a 
year.  

For all the foregoing reasons, the Board finds that the 
rating schedule provides no basis for the assignment of a 
higher evaluation for service-connected otitis media.  
Additionally, the Board finds that there is no showing that 
the veteran's disability currently under consideration 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2001).  

Ratings shall be based as  far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station  submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected  disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or  unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

Here, the veteran and his representative argue that an extra-
schedular rating is warranted in this case.  The Board finds, 
however, that the maximum 10 percent evaluation assignable 
under Diagnostic Code 6200 for the otitis media contemplates 
some level of interference with employment; beyond that has 
simply has not been demonstrated.  For example, the VA 
examination report of March 1999 reflects a notation that the 
veteran was working 3 days a week.  However, there is no 
actual evidence that the veteran otitis media, alone, is the 
cause of the veteran's essentially part-time employment, or 
that the disability otherwise negatively impacts his 
employment.  For example, the evidence does not show that the 
veteran has lost any time from work due to his otitis media, 
that he is unable to carry out his employment duties because 
of that disability, or that otitis media has in any way 
comprised the continuity of his employment.  Hence, marked 
interference with employment has not been demonstrated.  The 
veteran has had surgeries for the disability current under 
consideration; however, temporary total ratings of 100 
percent were assigned in those instances.  Therefore, any 
hospitalization and treatment related to those surgeries has 
been addressed and appropriately rated.  As for the veteran's 
complaints of chronic infection, the November 2001 examiner 
indicated that the veteran had interment purulent discharge, 
but that it responded to irrigation treatment.  Finally, the 
Board notes that the evidence does not otherwise establish 
that the veteran's otitis media is so exceptional or unusual 
to otherwise render impractical the application of the 
regular schedular standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for otitis media must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

A rating greater than 10 percent for otitis media is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

